DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4 and 11-19 are amended. Claims 1-20 are presented for examination. 
EXAMINER’S/ AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given  in response to the telephonic and electronic conversation with Luke Hanks  on 5/10/2022. Refer to the interview attached.

Claim 1 is amended as follows:
(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to: 
provide, for display via an interactive graphical user interface, a speech phrase for generating a speech audio input;
in response to providing the speech phrase, identify the speech audio input captured via audio capturing hardware corresponding to a client device;
determine at least three acoustic quality metrics for the speech audio input by analyzing the speech audio input utilizing a plurality of acoustic quality measurement models, wherein the at least three acoustic quality metrics comprise three or more of a microphone distance metric, a loudness metric, a room characteristics metric, or a noise level metric, and wherein the plurality of acoustic quality measurement models comprises four or more of a direct-to-reverberant ratio model, a reverberation time model, a voice activity detection model, a signal-to-noise ratio model, a perceived loudness model, a peak loudness model, a glitch detection model, a dropout detection model, a handling noise model, or a pop noise detection model;
determine, based on the at least three acoustic quality metrics, a plurality of actionable acoustic improvement suggestions from a set of actionable acoustic improvement suggestions;
provide the at least three acoustic quality metrics for display via the interactive graphical user interface;
in response to a first user interaction with a first acoustic quality metric of the at least three acoustic quality metrics, provide, for display within the interactive graphical user interface, a first actionable acoustic improvement suggestion of the plurality of actionable acoustic improvement suggestions corresponding to the first acoustic quality metric; and 
in response to a second user interaction with a second acoustic quality metric of the at least three acoustic quality metrics, provide, for display within the interactive graphical user interface, a second actionable acoustic improvement suggestion of the plurality of actionable acoustic improvement suggestions corresponding to the second acoustic quality metric. 

Claim 3 is amended as follows:
(Currently Amended) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
generate an overall quality score based on combining the at least three acoustic quality metrics; and
provide, for display within the interactive graphical user interface, the overall quality score concurrently displayed with the at least three acoustic quality metrics.


Claim 4 is amended as follows: 
(Currently Amended) The non-transitory computer-readable medium of claim 1
generate the loudness metric utilizing the perceived loudness model, the peak loudness model, the glitch detection model, and the dropout detection model;
generate the microphone distance metric utilizing the pop noise detection model and the direct-to-reverberant ratio model; 
generate a noise characteristics metric utilizing the signal-to-noise ratio model and handling noise model; and 
generate the room characteristics metric utilizing the reverberation time model.

Claim 11 is amended as follows: 
 (Currently Amended) A system comprising:
one or more memory devices comprising:
captured audio input;
a plurality of comprising four or more of a direct-to-reverberant ratio model, a reverberation time model, a voice activity detection model, a signal-to-noise ratio model, a perceived loudness model, a peak loudness model, a glitch detection model, a dropout detection model, a handling noise model, or a pop noise detection model
a set of actionable acoustic improvement suggestions; and
one or more server devices that cause the system to:
determine at least three acoustic quality metrics for the captured audio input by analyzing the captured audio input utilizing the 
determine, based on the at least three acoustic quality metrics, plurality of actionable acoustic improvement suggestions from the set of actionable acoustic improvement suggestions;
provide, concurrently for display within an interactive graphical user interface, a first actionable acoustic improvement suggestion of the plurality of actionable acoustic improvement suggestions concurrently displayed with visualizations of the at least three acoustic quality metrics in response to detecting a first user interaction with a first displayed acoustic quality metric of the at least three acoustic quality metrics; and
provide a second actionable acoustic improvement suggestion of the plurality of actionable acoustic improvement suggestions concurrently displayed with the visualizations of the at least three acoustic quality metrics in response to detecting a second user interaction with a second displayed acoustic quality metric of the at least three acoustic quality metrics.

Claim 12 is amended as follows:
(Currently Amended) The system of claim 11, wherein the one or more server devices further cause the system to determine the loudness metric based on combining outputs from at least two of the plurality of acoustic quality measurement models.






Claim 13 is amended as follows: 
(Currently Amended) The system of claim 11, wherein the one or more server devices further cause the system to:
generate an initial overall quality score based on combining the at least three acoustic quality metrics; and
provide, for display within the interactive graphical user interface, the initial overall quality score concurrently displayed with the at least three acoustic quality metrics.


Claim 14 is amended as follows: 
(Currently Amended) The system of claim 11, wherein the one or more server devices further cause the system to:
generate the loudness metric utilizing the the the the 
generate the microphone distance metric utilizing the 
generate a noise characteristics metric utilizing the the 
generate the room characteristics metric utilizing the reverberation time model



Claim 15 is amended as follows: 
(Currently Amended) The system of claim 13
provide, for display via the interactive graphical user interface, a prompt to record an additional audio input;
in response to providing the prompt to record, identify the additional audio input and determining at least three updated acoustic quality metrics;
generate an updated overall quality score based on combining the at least three updated acoustic quality metrics; and
provide, for display via the interactive graphical user interface, the updated overall quality score concurrently with the initial overall quality score.

Claim 16 is amended as follows: 
(Currently Amended) The system of claim 11 wherein the one or more server devices further cause the system to:
determine a first acoustic quality metric of the at least three acoustic quality metrics for the captured audio input by utilizing a first acoustic quality measurement model of the plurality of 
identify a first group of actionable acoustic improvement suggestions of the set of actionable acoustic improvement suggestions corresponding to the first acoustic quality measurement model; and
determine a first actionable acoustic improvement suggestion by mapping the first acoustic quality metric to the first actionable acoustic improvement suggestion within the first group of actionable acoustic improvement suggestions.



Claim 17 is amended as follows: 
(Currently Amended) In a digital medium environment for capturing audio data, a computer-implemented method of improving audio recordings, comprising:
identifying a speech audio input captured via audio capturing hardware corresponding to a client device;
determining three or more acoustic quality metrics for the speech audio input by analyzing the speech audio input utilizing a plurality of acoustic quality measurement models comprising four or more of a direct-to-reverberant ratio model, a reverberation time model, a voice activity detection model, a signal-to-noise ratio model, a perceived loudness model, a peak loudness model, a glitch detection model, a dropout detection model, a handling noise model, or a pop noise detection model;
determining, based on the three or more acoustic quality metrics, a plurality of acoustic improvement suggestions from a set of acoustic improvement suggestions;
providing, for display via an interactive graphical user interface, a first acoustic improvement suggestion of the plurality of acoustic improvement suggestions concurrently displayed with visualizations of the three or more acoustic quality metricsin response to detecting a first user interaction with a first displayed acoustic quality metric of the three or more acoustic quality metrics, wherein the three or more acoustic quality metrics comprise three or more of a microphone distance metric, a loudness metric, a room characteristics metric, and a noise level metric; and
providing, for display via the interactive graphical user interface, a second acoustic improvement suggestion of the plurality of acoustic improvement suggestions concurrently displayed with the visualizations of the three or more acoustic quality metrics in response to detecting a second user interaction with a second displayed acoustic quality metric of the three or more acoustic quality metrics.






Claim 18 is amended as follows 
(Currently Amended) The computer-implemented method of claim 17, further comprising determining the noise level metric based on combining outputs of multiple acoustic quality measurement models of the plurality of acoustic quality measurement models.

Claim 19 is amended as follows 
(Currently Amended) The computer-implemented method of claim 17, further comprising providing a third actionable acoustic improvement suggestion of the plurality of acoustic improvement suggestions in response to detecting a third third 

Allowable Subject Matter
Claims 1-20 are  allowed.
Following are the reasons for allowance: 
Cited prior art of Dickins ( US Pub: 20180018984) and further in view of Gupta ( US Pub20160049094) and further in view of Sheaffer ( US Pub 20200105291)or any prior art searched or made in record or their combination thereof fails to teaches the concept of claim 1, 11 and 17 as a whole including “provide, for display via an interactive graphical user interface, a speech phrase for generating a speech audio input; in response to providing the speech phrase, identify the speech audio input captured via audio capturing hardware corresponding to a client device; determine at least three acoustic quality metrics for the speech audio input by analyzing the speech audio input utilizing a plurality of acoustic quality measurement models, wherein the at least three acoustic quality metrics comprise three or more of a microphone distance metric, a loudness metric, a room characteristics metric, or a noise level metric, and wherein the plurality of acoustic quality measurement models comprises four or more of a direct-to-reverberant ratio model, a reverberation time model, a voice activity detection model, a signal-to-noise ratio model, a perceived loudness model, a peak loudness model, a glitch detection model, a dropout detection model, a handling noise model, or a pop noise detection model; determine, based on the at least three acoustic quality metrics, a plurality of actionable acoustic improvement suggestions from a set of actionable acoustic improvement suggestions; provide the at least three acoustic quality metrics for display via the interactive graphical user interface; in response to a first user interaction with a first acoustic quality metric of the at least three acoustic quality metrics, provide, for display within the interactive graphical user interface, a first actionable acoustic improvement suggestion of the plurality of actionable acoustic improvement suggestions corresponding to the first acoustic quality metric; and in response to a second user interaction with a second acoustic quality metric of the at least three acoustic quality metrics, provide, for display within the interactive graphical user interface, a second actionable acoustic improvement suggestion of the plurality of actionable acoustic improvement suggestions corresponding to the second acoustic quality metric”

With the above when a user selects one of the acoustic quality metrics corresponding to a given acoustic quality category, the acoustic improvement system can dynamically provide the user with a targeted actionable suggestion that indicates how the digital audio recording can be improved for the given acoustic quality category  and  the acoustic improvement system can assist in improving a recording environment to capture improved digital audio recording (e.g., a podcast, an audio or video lecture, or an audio call) and with the improved flexibility over any  prior art cited individually and/or in combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub: 20170084295 – generally teaches the concept of dynamically displaying the speech features 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674